DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 10, Line 6 - Page 13, Line 26, filed 2/23/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willis et al. (US 20130031216).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flordal ("Flordal" US 20170329395), and further in view of Willis et al. (“Willis” US 20130031216).

Regarding claim 1, Flordal teaches a video playing method, comprising: 
obtaining to-be-played video frames; [Flordal – Para 0074, 0019, 0026: teaches video frames being decoded by the video decoder from the video frames stored in the memory or accessible to the data processing system]
inputting the obtained to-be-played video frames into a preset decoder, and decoding the to-be-played video frames by the preset decoder to obtain decoded to-be-played video frames; [Flordal – Para 0074, 0019, 0026: teaches video frames being decoded by the video decoder from the video frames stored in the memory or accessible to the data processing system]
storing the decoded to-be-played video frames as texture data in a texture storage area of a graphic processing unit; [Flordal – Para 0026, 0019: teaches the video decoder is operable to decode some or all of a graphics texture that has been encoded as a video frame or frames and store the decoded graphics texture in the memory]
rendering the determined to-be-rendered video frame by the graphic processing unit and playing the rendered video frame.  [Flordal – Para 0092, 0028, 0040, 0079, 0080: teaches the graphics processor can itself control the video decoder to decode a video frame or frames encoding a graphics texture (in an embodiment that the graphics processor needs), in an embodiment in an on demand fashion as the graphics processor is performing graphics processing (e.g. generating an output frame or frames for display).]
Flordal teaches decoded to-be-played video frames stored in the texture storage area, but does not explicitly teach determining a video frame that satisfies a rendering condition as a to-be-rendered video frame; and
wherein, the rendering condition is that, the decoded to-be-played video frame has the earliest timestamp among timestamps that are subsequent to a timestamp for an audio frame that is currently being played.

However, Willis teaches determining a video frame that satisfies a rendering condition as a to-be-rendered video frame; and [Willis – Para 0230: teaches the device of the user may calculate start times within the media based off the difference between the playback timestamp and the current timestamp provided by the controller] 
wherein, the rendering condition is that, the decoded to-be-played frame has the earliest timestamp among timestamps that are subsequent to a timestamp for an frame that is currently being played. [Willis – Para 0210: teaches At step 1214, the client agent may identify a current playback location in the audio file and a next video segment from the current playback location. At step 1216, the client agent may transmit a request to a media server for delivery of the identified next video segment and subsequent video segments of the video playlist.  Para 0231: teaches utilizing a current timestamp and a playback start timestamp allows for pre-buffering of subsequent items of media and/or preventing downloading of items of media that are almost ending] 
Flordal and Willis are analogous in the art because they are from the same field of a streaming service [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal in view of Willis to timestamps for the reasons of improving synchronization by the dynamically deliver video data at a starting playback point responsive to a current playback of the audio [Para 0024].

Regarding Apparatus claims 8, claim(s) 8 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 8 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 15, Flordal and Willis teaches An electronic device comprising a processor, a communication interface, a memory, a communication bus and a display, wherein the processor, the communication interface, the memory, and the display communicate with each other via the communication bus;  
6the memory is configured for storing a computer program; and 
the processor is configured for executing the computer program stored in the memory so as to implement the video playing method of claim 1; 
the display is configured for displaying rendered video frames.  [Flordal – Para 0133, Fig. 1: teaches a series of computer readable instructions fixed on a tangible, non-transitory medium, such as a computer readable medium, for example, diskette, CD ROM, ROM, RAM, flash memory, or hard disk.  Fig. 1: suggests interconnect (item 112) for communication and display (item 118)]

Regarding claim 16, Flordal and Willis teaches A non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to implement the video playing method of claim 1.  [Flordal – Para 0133: teaches a series of computer readable instructions fixed on a tangible, non-transitory medium, such as a computer readable medium, for example, diskette, CD ROM, ROM, RAM, flash memory, or hard disk]

Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flordal and Willis as applied to claim 1 above, and further in view of Priddle et al. ("Priddle" US 20110185058), and Wong ("Wong" US 20130247091).

Regarding claim 3, Flordal and Willis do not explicitly teach claim 3.  However, Priddle teaches The method of claim 1, wherein, before obtaining to-be-played video frames, the method further comprises: 
determining whether a first jump instruction is received, wherein the first jump instruction is an instruction for instructing a direct jump of video playing, and the first jump instruction contains a first moment to which the video playing is required to jump; and [Priddle – Para 0052: teaches can determine that the client is capable of fast forwarding the stream at 10.times. normal speed]
when it is determined that the first jump instruction is received, notifying the preset decoder to discard currently obtained video frames; [Priddle – Para 0052: teaches These higher playout rates can be accomplished by an increase of the number of frames played per second, i.e. without any modification of the stream, such as e.g. discarding of frames]
after determining that the preset decoder has discarded the currently obtained video frames, the operation of obtaining to-be-played video frames comprises:  
Flordal, Willis, and Priddle are analogous in the art because they are from the same field of play out of content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal and Willis in view of Priddle to fast forwarding frames for the reasons of improving efficiency when fast forwarding by discarding skipped frames that won’t be needed.
Flordal, Willis, and Priddle teach determining that the decoder has discarded frames, but does not explicitly teach 2obtaining, from a target video file, a video frame having a timestamp corresponding to the first moment contained in the first jump instruction as a to-be-played video frame.  

However, Wong teaches 2obtaining, from a target video file, a video frame having a timestamp corresponding to the first moment contained in the first jump instruction as a to-be-played video frame.  [Wong – Para 0057: teaches when the DVR user stops fast-forwarding (as described above with reference to block 110 of FIG. 1) while the DVR is in the special state, the DVR determines whether the amount of time (or the number of frames, specific timestamp, etc.) that would have been required to play the segment of the recorded content that occurred between (a) the tag's location and (b) the point at which fast-forwarding stopped is greater than the tag-specified amount of time (or number of frames).]
Flordal, Willis, Priddle, and Wong are analogous in the art because they are from the same field of fast forwarding content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal, Willis, and Priddle in view of Wong to fast forwarding frames for the reasons of improving fast forwarding accuracy by determining the frame to be jumped to.

Regarding claim 4, Flordal, Willis, Priddle, and Wong teaches The method of claim 3, wherein, when it is determined that the first jump instruction is not received, obtaining to-be-played video frames comprises: 
obtaining, from the target video file, to-be-played video frames in a chronological order based on timestamps for all video frames.  [Flordal – Para 0168: teaches Once the volume texture has been encoded as a video frame or sequence of video frames in step 41, it may then, e.g., be stored or appropriately streamed to a data processing system that wishes to use the so-encoded textures to generate graphics processor render outputs.]

Regarding Apparatus claims 10 and 11, claim(s) 10 and 11 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3 and 4. 
Therefore, claim(s) 10 and 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 3 and 4.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flordal and Willis as applied to claim 1 above, and further in view of Priddle et al. ("Priddle" US 20110185058), Katsavounidis et al ("Katsavounidis" US 20050123044), and Wong ("Wong" US 20130247091).

Regarding claim 5, Flordal and Willis do not explicitly teach claim 5.  However, Priddle teaches The method of claim 1, wherein, before obtaining to-be-played video frames, the method further comprises: 
determining whether a second jump instruction is received, wherein the second jump instruction is an instruction for instructing the preset decoder to complete decoding of currently obtained video frames and then to perform a jump of video playing, and the second jump instruction contains a second moment to which the video playing is required to jump; [Priddle – Para 0052: teaches can determine that the client is capable of fast forwarding the stream at 10.times. normal speed]
Flordal, Willis, and Priddle are analogous in the art because they are from the same field of play out of content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal and Willis in view of Priddle to fast forwarding frames for the reasons of improving efficiency when fast forwarding by discarding skipped frames that won’t be needed.
Flordal, Willis, and Priddle do not explicitly teach after determining that the second jump instruction is received, constructing a useless video frame as a useless frame; 
inputting circularly the constructed useless video frame into the preset decoder, and decoding the currently obtained video frames and the useless video frame through the preset decoder; and
stopping the input of the constructed useless video frame into the preset decoder once a decoded useless video frame is obtained or a target video frame is obtained, wherein the target video frame is a video frame with the largest timestamp among the currently obtained video frames;
obtaining to-be-played video frames comprises: 
obtaining, from a target video file, a video frame having a timestamp corresponding to the second moment contained in the second jump instruction as a to-be-played video frame.

However, Katsavounidis teaches after determining that the second jump instruction is received, constructing a useless video frame as a useless frame; 
inputting circularly the constructed useless video frame into the preset decoder, and decoding the currently obtained video frames and the useless video frame through the preset decoder; and [Katsavounidis – Para 0077, 0096, 0262: teaches adaptively select which frames are to be skipped, wherein inserting redundant motion vectors, from the (k-2).sub.th frame to k.sub.th frame, the scene image quality at the decoder-side will be better protected from transmission errors]
stopping the input of the constructed useless video frame into the preset decoder once a decoded useless video frame is obtained or a target video frame is obtained, wherein the target video frame is a video frame with the largest timestamp among the currently obtained video frames; [Katsavounidis – Para 0076, 0014, 0068, 0081: teaches the number of already consecutively skipped frames is at a specified maximum, The time difference measure TD can be modified such that no more than n consecutive frames are skipped. For example, if a predetermined maximum number of consecutive frames that can be skipped simultaneously is set to 4, TD can be modified]
Flordal, Willis, Priddle, and Katsavounidis are analogous in the art because they are from the same field of video encoding [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal, Willis, and Priddle in view of Katsavounidis to redundant frames for the reasons of improving streaming by inputting redundant frames when frames are determined to be skipped.
Flordal, Willis, Priddle, and Katsavounidis do not explicitly teach obtaining to-be-played video frames comprises: 
obtaining, from a target video file, a video frame having a timestamp corresponding to the second moment contained in the second jump instruction as a to-be-played video frame.

However, Wong teaches obtaining to-be-played video frames comprises: 
obtaining, from a target video file, a video frame having a timestamp corresponding to the second moment contained in the second jump instruction as a to-be-played video frame.  [Wong – Para 0057: teaches when the DVR user stops fast-forwarding (as described above with reference to block 110 of FIG. 1) while the DVR is in the special state, the DVR determines whether the amount of time (or the number of frames, specific timestamp, etc.) that would have been required to play the segment of the recorded content that occurred between (a) the tag's location and (b) the point at which fast-forwarding stopped is greater than the tag-specified amount of time (or number of frames).]
Flordal, Willis, Priddle, Katsavounidis, and Wong are analogous in the art because they are from the same field of fast forwarding content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal, Willis, Priddle, and Katsavounidis in view of Wong to fast forwarding frames for the reasons of improving fast forwarding accuracy by determining the frame to be jumped to.

Regarding Apparatus claims 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 5. 
Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flordal, Willis, Priddle, Katsavounidis, and Wong as applied to claim 5 above, and further in view of Yang et al. ("Yang" US 20160057382).

Regarding claim 6, Flordal, Willis, Priddle, Katsavounidis, and Wong do not explicitly teach claim 6.  However, Yang teaches The method of claim 5, wherein, constructing a useless video frame as a useless frame comprises:  
3obtaining a key video frame; and 
modifying a timestamp for the key video frame based on a timestamp for the target frame to obtain a useless video frame as the useless frame.  [Yang 20160057382 – Para 0028, 0045, 0056, 0067: teaches modifying the respective timestamp of one or more of video frames 115(1)-115(M)]
Flordal, Willis, Priddle, Katsavounidis, Wong, and Yang are analogous in the art because they are from the same field of video frames [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal, Willis, Priddle, Katsavounidis, and Wong in view of Yang to modifying timestamps for the reasons of improving experience by shifting timestamps in frames to prevent quality loss.

Regarding Apparatus claims 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 6. 
Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flordal, Willis, Priddle, Katsavounidis, Wong, and Yang as applied to claim 6 above, and further in view of Yang et al. ("Yang2017" US 20170311006).

Regarding claim 7, Flordal, Willis, Priddle, Katsavounidis, Wong, and Yang do not explicitly teach claim 7.  However, Yang2017 teaches The method of claim 6, wherein, the timestamp comprises a display timestamp and a decoding timestamp; 
wherein, modifying a timestamp for the key video frame based on a timestamp for the target frame to obtain a useless video frame as the useless frame comprises: 
using a sum of a display timestamp for the target video frame and a first preset duration as a display timestamp for the key video frame; 
using a sum of a decoding timestamp for the target video frame and a second preset duration as a decoding timestamp for the key video frame.  [Yang 20170311006 – Para 0049, 0087, 0108: teaches information of each frame is written, wherein the corresponding information includes an audio-video type identifier, a decoding timestamp, a display timestamp, whether it is a key frame, the code rate, and so on]
Flordal, Willis, Priddle, Katsavounidis, Wong, Yang, and Yang2017 are analogous in the art because they are from the same field of video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flordal, Willis, Priddle, Katsavounidis, Wong, and Yang in view of Yang2017 to timestamp types for the reasons of improving accuracy by allowing different timestamps to be used when using multiple streams.

Regarding Apparatus claims 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 7. 
Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426